Citation Nr: 0501037	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-17 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of shrapnel wound of the left buttock and hip with 
myalgia and arthralgia to Muscle Groups XVI and XVII, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable rating for service-connected 
scar, post-operative pilonidal cyst.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to January 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence shows that symptomatology associated 
with residuals of shrapnel wound of the left buttock and hip 
with myalgia and arthralgia to Muscle Group XVII is not 
consistent with a moderately severe or severe disability of 
the muscles.  

3.  The medical evidence shows that symptomatology associated 
with residuals of shrapnel wound of the left buttock and hip 
with myalgia and arthralgia to Muscle Group XVI overlaps with 
symptomatology associated with the injury to Muscle Group 
XVII. 

4.  The medical evidence shows no residual demonstrable pain 
or tenderness  associated with the post-operative pilonidal 
cyst scar; nor does the medical evidence show any other 
compensable disabling residuals associated with this scar.

5.  The veteran fails to meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disabilities; there is no competent 
evidence of record that shows that the veteran is otherwise 
unemployable by reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating in excess 
of 20 percent for service-connected residuals of shrapnel 
wound of the left buttock and hip with myalgia and arthralgia 
to Muscle Group XVII have not been met or approximated.  
38 U.S.C.A.           §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.55, 4.56, 
4.59, 4.68, 4.73, Diagnostic Code 5317 (2004).

2.  The schedular criteria for a compensable rating for 
service-connected residuals of shrapnel wound of the left 
buttock and hip with myalgia and arthralgia to Muscle Group 
XVI have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 
4.40-4.46, 4.55, 4.56, 4.59, 4.68, 4.73, Diagnostic Code 5316 
(2004).

3.  The schedular criteria for a compensable rating for 
service-connected scar, post-operative pilonidal cyst have 
not been met or approximated under the old and amended 
schedules for evaluating skin disorders.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40-4.46, 4.118, Diagnostic Code 7804 (2002 & 2003-2004).

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, (West 2002); 38 C.F.R. §§ 3.159, 3.341(a), 4.16 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in July 2002, the RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  

The Board notes that the July 2002 VCAA notice contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claims, or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159 
(b)(1) (2004).  Nevertheless, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
the claims.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the October 
2002 rating decision and May 2003 Statement of the Case 
(SOC), which together provided the veteran with notice as to 
the evidence needed to substantiate his claims, the reasons 
for the ratings assigned, and the reasons for denial of 
individual unemployability.  The SOC provided the veteran 
with notice of laws and regulations pertinent to his claims, 
including the law and implementing regulations of the VCAA.  

Lastly, the Board notes that the rating criteria for 
evaluating skin disorders were changed, effective August 30, 
2002.  Amendment to Part 4, Schedule for Rating Disabilities, 
67 Fed. Reg. 49,590-49,599 (July 31, 2002) (codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7833 (2003-2004)) 
[Amendment to Part 4].  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his or 
her claim under the criteria that are more to his or her 
advantage.  VAOPGCPREC 3-00.  The veteran's service-connected 
scar, post-operative pilonidal cyst is currently assigned to 
Diagnostic Code 7804 of the amended rating schedule, which 
prescribes a maximum 10 percent rating for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003-2004).  Under the amended rating 
schedule, the rating criteria under Diagnostic Code 7804 
remains relatively unchanged from the rating criteria 
associated with Diagnostic Code 7804 under the old rating 
schedule, which similarly prescribes a maximum 10 percent 
rating for tender and painful superficial scars on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  Thus, the RO's failure to provide the veteran with 
notice of the old rating schedule did not prejudice him or 
deprive him of due process.  Moreover, while the May 2003 SOC 
only cites the amended rating schedule, the RO clearly 
considered the rating criteria under both versions of 
Diagnostic Code 7804, as the basis for the RO's denial of a 
compensable rating for the scar included a lack of evidence 
of tenderness or demonstrable pain associated with the scar.

The Board concludes that there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA examination in July 2002, and the 
RO obtained VA treatment records.  The RO also scheduled the 
veteran for a Board videoconference hearing, which was held 
in July 2004.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Thus, all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review. 


II.  Evidence

The service medical records showed that in July 1944, the 
veteran sustained a penetrating moderate/moderately severe 
wound to his left buttock or lateral upper left gluteral 
region level of the lower sacrum from high explosive 
artillery.  A few records noted that the veteran sustained 
the wound in the left thigh area, but the overwhelming 
majority of records showed that the veteran sustained a 
single wound in the left buttock area.  The service medical 
records further showed that in August 1944, the wound was 
debrided and probed, but the foreign body was not recovered.  
(An x-ray had revealed the presence of a foreign body in the 
lateral head of the femur.)  A September 1944 operation 
report and other records dated in September 1944 showed that 
the foreign body became symptomatic and was subsequently 
recovered and removed from the veteran's gluteus maximus 
muscle through a surgical incision.  (A final summary 
indicated that the two scars on the veteran's left buttock 
were the site of the entrance wound and site of where the 
foreign body was removed.) 

The service medical records also included a September 1944 
record that noted the presence of a pilonidal cyst, which was 
excised in February 1945.  A March 1945 record noted that the 
veteran developed acute cryptitis following excision of the 
pilonidal cyst, which resolved that month.  The service 
medical records showed that the veteran was hospitalized for 
the shrapnel wound and pilonidal cyst from July 1944 to May 
1945.  Lastly, the January 1946 separation examination report 
noted that the veteran sustained the previously described 
shrapnel wound to the "left hip." The skin examination 
revealed a well-healed two-inch scar in the "left hip 
region, posterior aspect," a well-healed four-inch scar in 
the "left buttock area," and a well-healed pilonidal cyst 
operative scar.  It was also noted that the veteran had 
residual arthralgia of the left hip and myalgia of the left 
gluteal muscles.  

An October 1947 VA examination report showed that the veteran 
reported that he had little or no complaint in warm weather, 
but during weather changes, he experienced "'stiffness'" 
over the left buttock area.  In cold weather, there was 
throbbing over this area.  The pain manifested about once 
every two weeks in winter and lasted for a period of about 
two days.  The pain was relieved by medication.  The physical 
examination revealed one-inch and three-inch circular scars 
on the "left buttock."  The examiner noted that the scars 
were not repulsive and were covered by clothing.  X-rays of 
the leg and hip showed that the bony architecture of the leg 
and hip joint was essentially within normal limits.  There 
was no pathology noted in the pelvis or leg and hip joint.  
There was no evidence of any shrapnel or foreign body in this 
area.  The orthopedic examination showed that the hip moved 
well in all directions with no limitation of function.  There 
was also no pain on movement, and no local points of 
tenderness on deep palpation.  The examiner diagnosed myalgia 
and arthralgia of the left gluteal area, especially the 
gluteus maximus.

VA treatment records dated from October 1996 to May 2003 
showed that the veteran reported no complaints referable to 
his service-connected residuals of shrapnel wound and 
residual post-operative pilonidal cyst scar in February 1998, 
August 1998, February 1999, December 1999, May 2000, November 
2000, January 2001, May 2001, July 2001, and August 2001.  A 
February 1998 physical examination of the skin revealed no 
evidence of chronic dermatopathy and no growths.  Physical 
examinations of the skin in August 1998, February 1999, 
December 1999, May 2000, November 2000, and July 2001, 
revealed multiple cystic masses on the back.  Examination of 
the extremities revealed that range of motion at all major 
joint levels was unrestricted.  There was no cellulitis, 
stasis ulcers, edema, or discolorations.  Sensory was normal, 
strength was 5/5, deep tendon reflexes were 2+, and pedal 
pulses were 2+/2+.  

A May 28, 2002 VA treatment record (as well as January and 
December 2002 records) noted that the veteran reported that 
the pain in his lower back and gluteal regions was giving him 
a lot of discomfort, especially when he walked or sat for a 
prolonged period of time.  Like previous examinations, the 
physical examination of the skin revealed multiple cystic 
masses on the back.  The examination of the extremities and 
neurological testing revealed findings similar to those 
detailed above except pedal pulses were 1+ bilaterally.  
Records dated in August 1998, February 1999, May 2000, July 
2001, and January 2002 noted that rectal examinations were 
normal.

The July 2002 VA examination report showed that the examiner 
reviewed the claims file.  The examiner discussed pertinent 
findings from the service medical records.  The examiner 
noted that the veteran reported that after service, he worked 
as a carpenter for many years.  When he could no longer work 
eight hours a day, he went into business for himself as a 
carpenter and he retired at the age of 66.  He currently 
complained of low back and left hip pain when he walked and 
sat.  He maintained that he had considerable pain and 
tenderness in his left hip.  The examiner noted that an x-ray 
of the lumbar spine revealed narrowing of all the lumbar disc 
spaces with significant anterior spurring, indicating marked 
spondylitis; significant facet arthritis was also noted.  The 
examiner noted that in essence, the lumbar spine was fused 
due to spondylitis.  

The examination of the back revealed a vertical six-inch scar 
over the sacrum at the pilonidal area.  The scar was tight 
and adherent.  There was no numbness and there was no pain 
with pressure on the scar.  The examination of the hips 
revealed a four-inch scar posteriorly in the mid-gluteal area 
on the left, that did not involve the muscle.  There was 
local tenderness, but it moved freely.  There was an 
additional two-inch scar over the left iliac crest that also 
moved well and was nontender.  The gluteal muscles were all 
intact, which was particularly noted when the veteran laid on 
his stomach and extended his hips fifteen degrees; he held 
that position with good strength to varying resistance.  Both 
hips flexed ninety degrees easily with fifteen degrees of 
both abduction and adduction.  There was limited rotation to 
a minimal degree in both hips.  The examiner noted that these 
motions of the hips caused no pain and there was no weakness.  
The hips demonstrated a mild lack of endurance, but there was 
no lack of coordination.  X-rays of the hips revealed mild 
osteoarthritis in both hips consistent with the veteran's 
age.   

The examiner diagnosed "[s]tatus following shell fragment 
wounds over the sacrum."  The examiner noted that a previous 
rectal examination conducted in May was normal.  The examiner 
reported that there were two shell fragment wounds over the 
left iliac crest and gluteal area that did not involve the 
muscles.  The examiner noted that while the veteran 
complained of limited motion in the left hip, there was 
limitation of motion in both hips with no objective findings 
of any significant weakness.  The examiner added that x-rays 
revealed mild osteoarthritis.  The examiner opined that more 
likely than not, there was no direct relationship between the 
osteoarthritis of both hips and the wounds in his left 
gluteal area.  The examiner also opined that it was more 
likely than not that there was no direct connection between 
the current ankylosing spondylitis of the spine and the 
shrapnel wounds of the left gluteal and sacral areas.  

At the July 2004 videoconference hearing, the veteran 
testified that he could not stand for prolonged periods of 
time and he could not sit on a hard chair for very long.  He 
indicated that he walked with a four-prong cane and he could 
not walk for long distances.  He reported that he could not 
sleep on his left side or back; he sometimes rolled over to 
the left, but then he would experience pain and he would have 
to slowly roll back over to his right side.  He maintained 
that he barely made it walking from the parking lot to the 
videoconference hearing room.  He reported that he use to 
work at Wal-Mart but due to his service-connected 
disabilities, he quit three and one-half to four years ago; 
he was unable to stand for prolonged periods of time on the 
job.  He had had no surgeries on his hip since his in-service 
surgeries.  

He also testified that he took the train because he could not 
sit in a car and drive far.  He reported that during surgery 
to place a pacemaker in his chest in 1995, the doctor "had 
to stop the surgery, because [he] had to move," but he could 
not move due to "such pain from that cyst"; instead, he 
"had to twist off to one side."  He also recalled that 
during a prostate examination conducted on May 29, 2003, he 
experienced excruciating pain as the result of the pilonidal 
cyst.

Statements the veteran made in the June 2002 statement in 
support of claim, November 2002 Notice of Disagreement, and 
May 2003 Substantive Appeal, were similar to testimony the 
veteran provided at the videoconference hearing.   


III.  Increased Rating for Residuals of Shrapnel Wound, Left 
Buttock and Hip

In March 1946, service connection was established for scars, 
residuals of shrapnel wound of the left hip posteriorly and 
left buttock with arthralgia and myalgia to Muscle Groups 
"XV" and "XVI."  A 10 percent rating was assigned under 
former Diagnostic Codes 3177 and 3178.  In a December 1947 
rating decision, the RO increased the rating from 10 percent 
to 20 percent for injury to Muscle Groups "XVI" and "XVII" 
under Diagnostic Codes 5316 and 5317.  In June 2002, the 
veteran filed the instant claim for an increased rating.  In 
the May 2003 SOC, the Decision Review Officer granted a 
separate disability rating of 10 percent for a residual 
tender scar of the left buttock from the service-connected 
shrapnel wound.     

The veteran's residuals of shrapnel wound of the left buttock 
and hip to Muscle Groups XVI and XVII with myalgia and 
arthralgia are currently assigned a 20 percent rating under 
Diagnostic Code 5317.

The function of Muscle Group XVI is flexion of the hip (1, 2, 
3).  38 C.F.R. § 4.73, Diagnostic Code 5316 (2004).  The 
muscles involved are pelvic girdle group 1 which includes the 
(1) psoas, (2) iliacus, and (3) pectineus.  Id.  A slight 
injury to this muscle group warrants a noncompensable rating.  
Id.  A moderate injury to this muscle group is evaluated as 
10 percent disabling, while a moderately severe injury and a 
severe injury are evaluated as 30 percent and 40 percent 
disabling, respectively.  Id. 

The function of Muscle Group XVII is the following:  
extension of the hip (1); abduction of the thigh; elevation 
of opposite side of pelvis (2, 3); tension of fascia lata and 
iliotibial (Maissiat's) band, acting with XIV in postural 
support of body steadying pelvis upon head of femur and 
condyles of femur on tibia (1).  38 C.F.R. § 4.73, Diagnostic 
Code 5317 (2004).  The muscles involved are pelvic girdle 
group 2 which includes the (1) gluteus maximus, (2) gluteus 
medius, and (3) gluteus minimus.  Id.  A slight injury to 
this muscle group warrants a noncompensable rating.  Id.  A 
moderate injury to this muscle group is evaluated as 20 
percent disabling, while a moderately severe injury and a 
severe injury are evaluated as 40 percent and 50 percent 
disabling, respectively.  Id. 

When rating muscle injuries in the same anatomical region, VA 
regulations provide that the combined evaluation of muscle 
groups acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint, 
except in the case of Muscle Groups I and II acting upon the 
shoulder.  38 C.F.R. § 4.55(d) (2004).  For compensable 
muscle group injuries that are in the same anatomical region 
but do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(e) (2004).  For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of § 4.25.  38 C.F.R. § 4.55(f) (2004).

Under the Rating Schedule, muscle disabilities are evaluated 
as either slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2004).  The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2004).  Moderately severe muscle disability is found 
where there has been through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. 
§ 4.56(d)(3) (2004).  Objective findings of a moderately 
severe muscle disability include entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Id.  There must be indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side.  Id.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  Id.  

Severe muscle disability is found where there has been 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
38 C.F.R. § 4.56(d)(4) (2004).  Objective findings of severe 
muscle disability include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in the missile 
track.  Id.  Palpation shows loss of deep fascia or muscle 
substance, or soft, flabby muscles in the wound area.  Id.  
Muscles swell and harden abnormally in contraction.  Id.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Id.  In addition, x-
ray evidence of minute multiple scattered foreign bodies, or 
visible evidence of atrophy, may indicate a severe muscle 
disability.  Id.

The service medical records show that the veteran sustained a 
penetrating wound from "high explosive" artillery, although 
the wound was not a through and through as evidenced by the 
initial retainment of a foreign body in the gluteus maximus 
muscle and the absence of an exit wound.  Nevertheless, 
service medical records show that the veteran was 
hospitalized for a prolonged period for treatment of the 
wound that service physicians interchangeably described as 
moderate and moderately severe.  The separation examination 
report and October 1947 examination report, however, showed 
that the shrapnel wound left no chronic residuals 
characteristic of a moderately severe or severe disability of 
the muscles.  At that time, the veteran complained of 
stiffness and pain and examiners only diagnosed residual 
chronic pain or myalgia and arthralgia of the left hip and 
left gluteal muscles.  See Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991) ("Arthralgia is defined as pain in a 
joint."); Hoag v. Brown, 4 Vet. App. 209, 211 (1993) (noting 
that myalgia is muscular pain).

The current medical evidence similarly shows that the 
symptomatology associated with the veteran's left hip and 
buttock disability is not consistent with a moderately severe 
or severe disability of the muscles.  The veteran primarily 
complains of pain-particularly pain associated with the 
residual scars. The Board notes that pain is contemplated in 
the currently assigned 20 percent rating, and separate 
service connection has already been established for a tender 
scar attributable to the shrapnel wound.  See May 2003 SOC.  
The July 2002 VA examiner indicated that there was no muscle 
involvement associated with the residual scars from the 
entrance wound and surgical incision for removal of the 
foreign body.  Thus, the veteran's disability is not 
currently productive of muscle damage or loss of muscle, 
which are factors that may be indicative of a moderately 
severe or severe disability of the muscles.  

Additionally, the July 2002 VA examiner impressed that the VA 
examination revealed no significant functional limitation in 
the left hip.  The VA examiner noted that there was present 
osteoarthritis, demonstrable limitation in rotation and lack 
of endurance.  The VA examiner, however, described these 
deficiencies as minimal or mild, and noted that both hips 
were involved, thereby precluding the conclusion that the 
deficiencies were attributable to the shrapnel wound.  
Lastly, the VA examiner noted that there were no objective 
findings of any significant weakness, which is  further 
evidence that the veteran's disability is not consistent with 
a moderately severe or severe disability of the muscles.  The 
VA examiner's examination findings were consistent with VA 
treatment records that noted generally no significant 
limitation of function associated with the veteran's 
extremities, which would include the left hip.  

Lastly, the Board finds that as between Muscle Groups XVI and 
XVII, the medical evidence does not clearly demarcate where 
the greater functional impairment lies. Nor does the medical 
evidence show a level of disability associated with Muscle 
Group XVI that is separate and distinct from Muscle Group 
XVII.  As previously discussed at length, no residual 
underlying muscle damage is attributable to the shrapnel 
wound, much less muscle damage to more than one muscle group.  
Thus, the veteran is not entitled to separate compensable 
ratings for each muscle group.  As greater evaluations are 
available for injuries to Muscle Group XVII under Diagnostic 
Code 5317, the Board finds that it is more advantageous to 
the veteran, and therefore more appropriate, that the 
veteran's rating for a moderate disability remain assigned to 
Diagnostic Code 5317.  (Under Diagnostic Code 5316, a lower 
rating of 10 percent is assigned for moderate muscle 
injuries.)  Accordingly, the Board finds that the veteran's 
service-connected residuals of shrapnel wound of the left 
buttock and hip with myalgia and arthralgia to Muscle Group 
XVII more closely approximate the currently assigned 20 
percent rating under 38 C.F.R. § 4.73, Diagnostic Code 5317 
(2004).  Consequently, the veteran is not entitled to a 
compensable disability rating for overlapping symptomatology 
or the same disability under Diagnostic Code 5316.  See 
38 C.F.R. § 4.14 (2004) (providing that the evaluation of the 
same disability under various diagnoses is to be avoided).  
Thus, a noncompensable evaluation is assigned under 
Diagnostic Code 5316 for the injury to Muscle Group XVI. 

As the Board is rating muscle injuries in the same anatomical 
region, the Board notes that the combined evaluation of 
injuries to Muscle Group XVII (20 percent) and Muscle Group 
XVI (0 percent), which act on the same unankylosed joint 
(left hip), is lower than the evaluation for unfavorable 
ankylosis of the hip.  See 38 C.F.R. §§ 4.55(d), 4.71a, 
Diagnostic Code 5250 (2004) (assigning a 90 percent rating 
for unfavorable ankylosis of the hip).  VA regulations 
§ 4.55(e) and § 4.55(f) are not applicable.  

The Board has given consideration to other potentially 
applicable diagnostic codes for purposes of determining 
whether the veteran may be entitled to an even higher rating 
under any of them for his left hip/buttock disability.  A 
higher rating under 38 C.F.R. 4.71a, Diagnostic Codes 5250, 
5254, 5255 (2004) is not available.  In regard to Diagnostic 
Code 5250 (ankylosis of the hip), the medical evidence shows 
that the veteran's left hip is not manifested by ankylosis.  
See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (defining 
ankylosis as stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint).  To the contrary, the medical evidence shows that the 
veteran has functional range of motion in the left hip.  The 
medical evidence also shows that the veteran does not have 
flail joint of the hip so as to preclude an evaluation under 
Diagnostic Code 5254.  In regard to Diagnostic Code 5255 
(impairment of femur), x-rays show that there is no malunion 
of the femur attributable to the service-connected left 
hip/buttock disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5255 (2004).   Lastly, the veteran does not have loss of use 
of his buttocks.

A higher rating under 38 C.F.R. § 4.124a, Diagnostic Codes 
8520 through 8530, 8620 through 8630, 8720 through 8730, 
(diseases of the peripheral nerves) is also not warranted.  
No neurological deficits attributable to the service-
connected left hip/buttock disability have been shown on 
medical examination. 


IV.  Compensable Rating for Scar, Post-Operative Pilonidal 
Cyst

As previously discussed, the veteran's service-connected 
post-operative pilonidal cyst scar is presently assigned to 
Diagnostic Code 7804.  Under the old and amended rating 
schedules, the veteran is not entitled to a 10 percent rating 
under Diagnostic Code 7804 as no residual demonstrable pain 
or tenderness is associated with the scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002 & 2003).  VA treatment 
records note the presence of multiple cystic masses on the 
veteran's back, but none have been medically linked to the 
in-service pilonidal cyst.  

The post-operative pilonidal cyst scar is also not 
characterized by poor nourishment with repeated ulceration, 
the criteria associated with a 10 percent rating under 
Diagnostic Code 7803 of the old rating schedule; nor is the 
scar characterized by unstableness, the criteria associated 
with a 10 percent rating under Diagnostic Code 7803 of the 
amended rating schedule.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2002 & 2003).  There is no medical evidence that the 
scar causes limitation of function of part affected (sacrum 
at the pilonidal area), the rating criteria provided under 
Diagnostic Code 7805 of the old and amended rating schedules.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002 & 2003).  

The other diagnostic codes under the old schedule of ratings 
for skin are not applicable.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800 (scars, disfiguring, head, face, or neck), 7801 
(scars, burns, third degree), and 7802 (scars, burns, second 
degree) (2002).  

With regard to the other diagnostic codes under the amended 
schedule of ratings for skin, the veteran is similarly not 
entitled to a compensable rating under Diagnostic Codes 7800 
(disfigurement of the head, face, or neck), 7801 (scars, 
other than head, face, or neck, that are deep or that cause 
limited motion), and 7802 (scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion).  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 
7802 (2003-2004).  In particular, the Board notes that no 
underlying soft tissue damage has been associated with the 
scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, Note (2) 
(providing that a deep scar is one associated with underlying 
soft tissue damage).  Additionally, the scar measures in size 
less than the dimension of 6 square inches (39 square 
centimeters) necessary to warrant a 10 percent rating under 
the revised version of Diagnostic Code 7801, as well as 
measures in size less than the dimension of 144 square inches 
(929 square centimeters) necessary to warrant a 10 percent 
rating under the revised version of Diagnostic Code 7802.  38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2003-2004).  

In sum, the service medical records and post-service medical 
records show that problems associated with the cyst and 
complications associated with excision of the cyst resolved 
during service.  No compensable disabling residuals have been 
demonstrated on medical examination.  The veteran claims that 
during surgery for placement of a pacemaker in 1995, the pain 
from his pilondial cyst inhibited his ability to move.  The 
Board notes that where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Despite what reportedly occurred back in 1995, the fact 
remains that current VA treatment records show that several 
medical examinations revealed no compensable disabling 
impairment attributable to the residual scar.  The veteran 
also claims that during one rectal examination conducted in 
May 2003, he experienced excruciating pain as the result of 
the pilonidal cyst.  VA treatment records, however, show that 
multiple rectal examinations were negative for any residuals 
attributable to the pilonidal cyst.  

Accordingly, the Board finds that the veteran's service-
connected scar, post-operative pilonidal cyst more closely 
approximates the currently assigned noncompensable rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  


V.   Extraschedular Rating for Residuals of Shrapnel Wound 
and Post-Operative   Pilonidal Cyst Scar 

The Board notes that there is no evidence of record that the 
veteran's service-connected residuals of shrapnel wound and 
post-operative pilonidal cyst scar causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2004).  In the 
instant case, to the extent that the veteran's service-
connected residuals of shrapnel wound and scar interfere with 
his employability, the currently assigned ratings adequately 
contemplate such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R.          § 3.321(b)(1) (2004) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


VI.  Total Disability Rating Based on Individual 
Unemployability 

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  

The Board notes that a TDIU may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the Board, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2004).  It is 
also the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled, even though they fail to meet the 
percentage standards set forth in paragraph (a) of § 4.16.  
38 C.F.R. § 4.16(b) (2004).  In determining whether a veteran 
is entitled to a total disability rating based upon 
individual unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  38 
C.F.R. §§ 3.341(a), 4.19 (2004); Hersey v. Derwinski, 2 Vet. 
App. 91, 94-95 (1992).

The veteran fails to meet the percentage criteria for a TDIU.  
The veteran has a combined evaluation of 30 percent for the 
following service-connected disabilities:  residuals of 
shrapnel wound to the left buttock and hip, rated as 20 
percent disabling; tender scar of the left buttock from shell 
fragment wound, rated as 10 percent disabling; and scar, 
post-operative pilonidal cyst, rated as noncompensable. 

The evidence of record does not otherwise show that the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  VA treatment records show that the veteran 
suffers from several medical problems including, diabetes, 
hypertension, and obesity.  Of particular significance is 
that the July 2002 VA examiner diagnosed the veteran with 
marked ankylosing spondylitis of the lumber spine, which 
under the old and amended rating schedules for the 
musculoskeletal system is considered a very significant 
impairment.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2004) (assigning a 40 percent rating for favorable 
ankylosis of the lumbar spine and a 50 percent rating for 
unfavorable ankylosis of the lumbar spine).  The July 2002 VA 
examiner also diagnosed the veteran with osteoarthritis of 
the hips.  In the opinion of the VA examiner, however, the 
ankylosing spondylitis of the lumber spine and osteoarthritis 
are not related to the veteran's service-connected 
disabilities.  Thus, the veteran is disabled due to service-
connected and nonservice-connected disabilities.  

There, however, is no competent medical evidence that 
demonstrates that the veteran's service-connected 
disabilities, alone, preclude him from securing or following 
substantially gainful employment.  Moreover, there is no 
medical evidence that the manifestations of the veteran's 
service-connected disabilities result in marked functional 
impairment or adversely affect his industrial capabilities in 
a way or to a degree other than that addressed by VA's Rating 
Schedule.  There is no medical opinion that the veteran is 
unemployable solely due to his service-connected 
disabilities.  Nor does the evidence show that his 
disabilities have caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2004).

The Board acknowledges the veteran's contention that he 
cannot work due to his service-connected disabilities, but 
the veteran's contention is at odds with the objective 
medical evidence of record.  The Board is required to assess 
the credibility, and therefore the probative value, of 
proffered evidence in the context of the evidentiary record 
in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997).  The Board places less weight or probative value on 
the veteran's statements concerning the symptoms from his 
service-connected disabilities than it does on the objective 
medical reports.  
The Board incorporates by reference its previous discussion 
on the reasons and bases for denying increased ratings and 
extraschedular ratings for service-connected residuals of 
shell fragment wound and residual pilonidal cyst scar.  Thus, 
the Board finds that the probative medical evidence, which 
has been previously described in detail, establishes that the 
veteran is not currently precluded from securing and 
following substantially gainful employment as the result of 
his service-connected disabilities.  

As the preponderance of the evidence is against all of the 
veteran's claims, the "benefit of the doubt" doctrine is 
not applicable, and the claims must be denied.  38 U.S.C.A. 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased rating in excess of 20 percent for service-
connected residuals of shrapnel wound of the left buttock and 
hip with myalgia and arthralgia to Muscle Group XVII is 
denied.

A compensable rating for service-connected residuals of 
shrapnel wound of the left buttock and hip with myalgia and 
arthralgia to Muscle Group XVI is denied.

A compensable rating for service-connected scar, post-
operative pilonidal cyst is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


